The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                          September 8, 2022

                               2022COA104

No. 21CA0897, Argo v. Hemphill — Real Property — Nonprobate
Transfers on Death — Transfer of Real Property on Death —
Vesting of Ownership in Grantee-Beneficiary — Unrecorded
Interests

     In this property rights case, the division of the court of appeals

interprets the notice and recording requirements of section

15-15-407, C.R.S. 2021, to determine whether the plaintiff’s lifetime

lease agreement is enforceable against two defendants who received

the contested property by beneficiary deed.

     Under section 15-15-407(2), a grantee-beneficiary takes title to

a property conveyed by a beneficiary deed subject to several

different types of interests at the time of the property owner’s death.

These include interests the grantee-beneficiary had actual notice of

at the time of the owner’s death and interests that were recorded

before the owner’s death.
     Under section 15-15-407(3), a party holding an unrecorded

interest in the property must record evidence or notice of that

interest no later than four months after the owner’s death. If the

party holding the interest fails to do so, and if the grantee-

beneficiary did not have actual notice of the interest at the time

they took title, then the party is forever barred from asserting the

interest in the property.

     The division holds that the plaintiff’s unrecorded lifetime lease

agreement is unenforceable because the defendants did not have

actual notice of it at the time of the owner’s death and because it

was not recorded within four months of the owner’s death.

     Further, the division concludes that the district court’s

findings were insufficient to permit meaningful appellate review of

its ruling that the lifetime lease agreement was a spurious

document and award of attorney fees and costs to the defendants.

     Accordingly, the division (1) affirms the judgment that the

lifetime lease agreement is unenforceable; (2) reverses the judgment

in favor of two of the defendants on their spurious document

counterclaim; (3) reverses the order awarding attorney fees and

costs; and (4) remands for further proceedings.
COLORADO COURT OF APPEALS                                      2022COA104


Court of Appeals No. 21CA0897
Otero County District Court No. 19CV30031
Honorable Michael A. Schiferl, Judge


Angela Lea Argo,

Plaintiff-Appellant,

v.

Christina T. Hemphill, a/k/a Christina Tara O’Berto and Dianna K. Hemphill,
a/k/a Dianna K. Hemphill-O’Byrne,

Defendants-Appellees.


          JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
       ORDER REVERSED, AND CASE REMANDED WITH DIRECTIONS

                                   Division VII
                            Opinion by JUDGE KUHN
                       Navarro and Hawthorne*, JJ., concur

                          Announced September 8, 2022


Brunette Law Office, LLC, Stephen A. Brunette, Colorado Springs, Colorado, for
Plaintiff-Appellant

Jessica Hoyt, Denver, Colorado, for Defendants-Appellees


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    Plaintiff, Angela Lea Argo, appeals the district court’s

 judgment in favor of defendants, Christina T. Hemphill (also known

 as Christina Tara O’Berto), Dianna K. Hemphill (also known as

 Dianna K. Hemphill-O’Byrne), and Steven K. Rein, and its order

 awarding attorney fees and costs to the Hemphills. We affirm in

 part, reverse in part, and remand for further proceedings consistent

 with this opinion.

             I.       Background and Procedural History

¶2    This case involves a property rights dispute over an

 agricultural property in Otero County. The property belonged to

 Don William Argo, who died on March 19, 2018, after a lengthy

 illness. Angela is Don’s surviving spouse.1 The Hemphills are

 Don’s nieces.

¶3    In September 2017, Don executed a last will and testament

 bequeathing the property to the Hemphills upon his death. That

 same month, Don also executed and recorded a beneficiary deed

 conveying the property to the Hemphills upon Don’s death.




 1To promote clarity and prevent confusion, we refer to Angela and
 Don by their first names throughout the opinion. We mean no
 disrespect in doing so.

                                   1
¶4    When Don died, title to the property passed to the Hemphills.

 The Hemphills attempted to sell the property to Rein. The sale was

 to be completed on March 20, 2019. The Hemphills contend the

 sale fell apart because Angela recorded a lifetime lease agreement

 regarding the property. When the sale did not go through, they

 leased the property to Rein in October 2019.

¶5    Angela contends that she has a leasehold interest in the

 property. On March 16, 2018 — three days before Don’s death —

 Angela and Don executed an agreement granting Angela a lifetime

 lease for the property. The agreement stated that it “shall

 supersede the Beneficiary Deed should Don William Argo die. Even

 though said property is transferred to the new owners upon death,

 this agreement must be honored.” It further specified that “[u]pon

 [Angela’s] death all uses of the land will be then transferred to [the

 Hemphills].” Neither Don nor Angela recorded the lifetime lease

 agreement at or shortly after the time it was created.

¶6    On August 25, 2018 — more than five months after Don’s

 death — Angela personally delivered the lifetime lease agreement to

 the Hemphills at a family gathering. It is undisputed that the

 Hemphills did not have notice of the lifetime lease before that date.


                                    2
¶7    During the next few months, Angela unsuccessfully attempted

 to persuade the Hemphills to honor the lifetime lease. Then, on

 February 1, 2019, the Hemphills’ attorney sent Angela a letter

 stating that (1) per the beneficiary deed, title to the property vested

 in the Hemphills upon Don’s death; (2) the lifetime lease agreement

 was unenforceable and Angela was forever barred from asserting an

 interest in the property because she didn’t record her interest in the

 property within four months of Don’s death; and (3) she had one

 month to remove her personal belongings from the property.

¶8    On March 15, 2019, Angela recorded the lifetime lease

 agreement in Otero County.

¶9    The next month, Angela filed suit against the defendants,

 seeking a “complete adjudication of the rights of all parties to this

 action with respect to the [property]” under C.R.C.P. 105. In the

 complaint, which contained several individual claims against the

 Hemphills and Rein, Angela sought a ruling that her lifetime lease

 agreement is enforceable against all the defendants. In response,

 the Hemphills filed several counterclaims against Angela, petitioned

 the court to declare that the lifetime lease agreement is a spurious

 document under C.R.C.P. 105.1 and sections 38-35-201 to -204,


                                    3
  C.R.S. 2021, and requested that the court quiet title to the property

  in them. The district court held a two-day bench trial on Angela’s

  claims and the Hemphills’ counterclaims in April 2021. After

  Angela rested her case, the Hemphills and Rein separately moved

  for directed verdicts under C.R.C.P. 50 on the grounds that the

  lifetime lease agreement is unenforceable.

¶ 10   In oral findings and a subsequent written order, the district

  court found that the lifetime lease agreement is unenforceable,

  “void, invalid, and otherwise of no legal [e]ffect” under section

  15-15-407, C.R.S. 2021, because the defendants did not have

  notice of the lifetime lease agreement until more than four months

  after Don’s death. The court ruled that, because the agreement is

  unenforceable, Angela has no right, title, or interest in the property.

  The court dismissed Angela’s remaining claims.

¶ 11   Additionally, the court implicitly found that the lifetime lease

  agreement is a spurious document, ruled in favor of the Hemphills

  on their spurious document counterclaim, quieted title to the

  property in the Hemphills, and ordered the defendants to file any

  attorney fees requests within twenty-one days of the issuance of the

  written order.


                                     4
¶ 12   Angela subsequently filed two timely C.R.C.P. 59 motions for

  post-trial relief. In the first motion, Angela contended that the

  court made inadequate findings on the Hemphills’ spurious

  document counterclaim and asserted that the court incorrectly

  ruled that the lifetime lease agreement is a spurious document. In

  the second motion, Angela contended that the court improperly

  found that the lifetime lease agreement is unenforceable and invalid

  and that it improperly quieted title in the Hemphills.

¶ 13   The court denied Angela’s post-trial motions in identical

  written orders that stated, in their entirety, as follows: “Denied. The

  evidence at trial was that there was no notice of any type within

  four months of [Don’s] death.”

¶ 14   After the court denied Angela’s C.R.C.P. 59 motions, the

  Hemphills filed a motion for attorney fees and costs. The Hemphills

  sought attorney fees under two theories. First, the Hemphills

  argued they were entitled to a mandatory award under the spurious

  document statutes, which require the court to enter a monetary

  judgment in favor of the prevailing party on such a claim.

  § 38-35-204(2), (3). Alternatively, the Hemphills argued that they

  were entitled to attorney fees and costs under section 13-17-102,


                                     5
  C.R.S. 2021, on the ground that Angela’s claims lacked substantial

  justification.

¶ 15   The court, without identifying the theory underlying its ruling,

  granted the Hemphills’ motion and awarded $36,318.20 in fees and

  costs, plus interest at the statutory rate.

                                II.    Analysis

¶ 16   Broadly, Angela asserts that the court erred by (1) finding that

  the lifetime lease agreement is unenforceable and invalid; (2) finding

  that the lifetime lease agreement is a spurious document; and

  (3) awarding attorney fees and costs to the Hemphills. We first

  address Angela’s arguments in turn. Then we address the

  Hemphills’ request for appellate attorney fees and costs.

           A.        Enforceability of the Lifetime Lease Agreement

¶ 17   Angela raises several interrelated challenges to the court’s

  directed verdict, interpretation of section 15-15-407, and finding

  that the lifetime lease agreement is unenforceable and invalid. We

  address, and reject, each of her arguments.

                1.      Standard of Review and Legal Principles

¶ 18   “C.R.C.P. 50 authorizes a party to move for a directed verdict

  at the close of the evidence offered by the opposing party.” State


                                        6
  Farm Mut. Auto. Ins. Co. v. Goddard, 2021 COA 15, ¶ 25. The

  district court should only grant a motion for a directed verdict

  where “the evidence compels the conclusion that reasonable

  [people] could not disagree and that no evidence or inference

  therefrom has been received at trial upon which a verdict against

  the moving party could be sustained.” Schuessler v. Wolter, 2012

  COA 86, ¶ 33.

¶ 19   We review the district court’s ruling on a motion for directed

  verdict de novo. Id. “Like the district court, we must consider all

  the facts in the light most favorable to the nonmoving party and

  determine whether a reasonable [person] could have found in favor

  of the nonmoving party.” Goddard, ¶ 26.

¶ 20   Statutory interpretation presents a question of law that we

  review de novo. Fischbach v. Holzberlein, 215 P.3d 407, 409 (Colo.

  App. 2009). When interpreting a statute, our main goal is to

  ascertain and effectuate the General Assembly’s purpose and

  intent. Town of Vail v. Vill. Inn Plaza-Phase V Condo. Ass’n, 2021

  COA 108, ¶ 11. “In doing so, we consider the entire statutory

  scheme to give consistent, harmonious, and sensible effect to all of

  its parts, and we construe words and phrases in accordance with


                                    7
  their plain and ordinary meanings.” Ryser v. Shelter Mut. Ins. Co.,

  2021 CO 11, ¶ 14. Where the statutory language is clear and

  unambiguous, we apply it as written and do not resort to other

  rules of statutory construction. Id.; Cisneros v. Elder, 2022 CO

  13M, ¶ 21.

                                  2.   Discussion

¶ 21        Angela contends that the district court’s interpretation of

  section 15-15-407 is erroneous because it (1) conflicts with the

  plain language and legislative intent of that statute; (2) conflicts

  with the commonly understood and accepted meanings of the terms

  “actual notice” and “constructive notice”; and (3) renders the

  limitation of action provisions of the statutory scheme meaningless.

  We disagree with her first two arguments, do not resolve the third,

  and conclude that the lifetime lease agreement is unenforceable

  based on the plain language of section 15-15-407.

       a.    The District Court’s Interpretation Did Not Conflict with the
                Plain Language and Legislative Intent of the Statute

¶ 22        Under section 15-15-407(1), “[t]itle to the interest in real

  property transferred by a beneficiary deed shall vest in the

  designated grantee-beneficiary only on the death of the owner.”



                                          8
¶ 23   Section 15-15-407(2) states,

            A grantee-beneficiary of a beneficiary deed
            takes title to the owner’s interest in the real
            property conveyed by the beneficiary deed at
            the death of the owner subject to all
            conveyances, encumbrances, assignments,
            contracts, mortgages, liens, and other
            interests, affecting title to the property,
            whether created before or after the recording of
            the beneficiary deed, or to which the owner
            was subject during the owner’s lifetime
            including, but not limited to, any executory
            contract of sale, option to purchase, lease,
            license, easement, mortgage, deed of trust, or
            other lien. The grantee-beneficiary also takes
            title subject to any interest in the property of
            which the grantee-beneficiary has either actual
            or constructive notice.

¶ 24   Section 15-15-407(3)(a), however, imposes a time limit for

  asserting an unrecorded interest in the property:

            A person having an interest described in
            subsection (2) of this section whose interest is
            not recorded in the records of the office of the
            clerk and recorder of the county in which the
            property is located at the time of the death of
            the owner, shall record evidence or a notice of
            the interest in the property not later than four
            months after the death of the owner. The
            notice shall name the person asserting the
            interest, describe the real property, and
            describe the nature of the interest asserted.

¶ 25   Section 15-15-407(3)(b) addresses the result of the failure to

  timely record an interest in the property:


                                      9
             Failure to record evidence or notice of interest
             in the property described in subsection (2) of
             this section within four months after the death
             of the owner shall forever bar the person from
             asserting an interest in the property as against
             all persons who do not have notice of the
             interest. A person who, without notice,
             obtains an interest in the property acquired by
             the grantee-beneficiary shall take the interest
             free from all persons who have not recorded
             their notice of interest in the property or
             evidence of their interest prior to the expiration
             of the four-month period.

¶ 26   Together, these provisions unambiguously provide that a

  grantee-beneficiary takes title to the property subject to a number

  of different kinds of interests at the time of the owner’s death.

  These include both recorded and unrecorded interests. If a grantee-

  beneficiary has actual notice of an unrecorded interest at the time

  of the owner’s death, then the grantee-beneficiary takes title subject

  to that interest. A grantee-beneficiary also takes title subject to any

  recorded interests at the time of the owner’s death.

¶ 27   But an unrecorded interest in the property that the grantee-

  beneficiary did not have actual knowledge of at the time of the

  owner’s death must be recorded within four months of the owner’s

  death. If the interest is not recorded within that time period, then




                                    10
  the holder of the interest is forever barred from asserting an interest

  in the property.

¶ 28   Angela argues that the district court’s interpretation of the

  statute is incorrect, but we disagree. Angela’s arguments selectively

  use certain language from the statute while disregarding its overall

  structure. She contends that the language in section

  15-15-407(3)(b) “as against all persons who do not have notice of

  the interest” exempts her from the four-month recording

  requirement because she eventually provided notice to the

  Hemphills. But the principles of statutory interpretation require us

  to read the statute as a whole, place individual words and phrases

  in context, and give consistent, harmonious effect to all its parts.

  Fischbach, 215 P.3d at 409. Contrary to her argument, the

  statutory scheme does contain temporal requirements for notice.

¶ 29   Angela heavily relies on secondary sources in her briefing. We

  find the statute unambiguous, but those materials would bolster

  our conclusion even if we did not. Angela points to a pair of 2005

  Colorado Lawyer articles. The authors describe themselves as

  Colorado Bar Association members of a joint committee that

  apparently drafted the beneficiary-deed legislation. In the articles,


                                    11
  they describe how the legislation is intended to work. As to

  unrecorded interests in the property, the drafters indicated in one

  of those articles that

             as to interests in the property that have not
             been recorded with the clerk and recorder,
             such interests are subject to the requirement
             that they must be recorded within four months
             after the death of the owner. After that
             deadline, the grantee-beneficiary’s title will be
             deemed free and clear of any such unrecorded
             interests for which the grantee-beneficiary had
             no actual notice prior to the grantor-owner’s
             death. This illustrates yet another intent of
             the drafters: to have the record title capable of
             establishing all interests in the property to
             which the grantee-beneficiary’s interest is to be
             subject determinable at the end of the
             relatively short period of four months after the
             death of the owner.

  Carl G. Stevens & James G. Benjamin, Beneficiary Deeds in

  Colorado — Part II: Practical Applications, 34 Colo. Law. 103, 104

  (June 2005) (footnotes omitted).

¶ 30   The Hemphills took title to the property subject to other

  unrecorded interests of which they had actual notice at the time of

  Don’s death. Evidence or notice of any unrecorded interests had to

  be recorded within the four-month period following his death.

  Providing notice to the Hemphills after that time is insufficient and



                                     12
  does not constitute actual or constructive notice within the meaning

  of the statute. When the statute is read as a whole, Angela’s

  arguments fail.

       b.    The District Court’s Interpretation Does Not Conflict
                with the Commonly Understood Meanings of
                        Actual and Constructive Notice

¶ 31   Angela contends that the district court’s interpretation

  “renders meaningless the well-established meaning of the ‘actual

  notice’ and ‘constructive notice’ exceptions incorporated in the

  statute, by narrowing these exceptions to a four-month period after

  death.” We disagree.

¶ 32   The statute does not change the well-settled definitions of

  these terms. See Martinez v. Affordable Hous. Network, Inc., 123

  P.3d 1201, 1206 (Colo. 2005) (defining actual and constructive

  notice). Instead, it imposes time limits for a holder of a property

  interest to record the interest or to provide notice of the interest to a

  grantee-beneficiary and provides that failure to do so will render the

  interest unenforceable.

¶ 33   Nor do we perceive any way in which the district court

  misapplied or misinterpreted these phrases. The district court’s

  findings identify both when Angela gave the Hemphills actual notice


                                     13
  of the lifetime lease agreement and when she recorded it. The court

  also correctly found that both actions were too late under the

  statute to preserve Angela’s interest in the property. The district

  court’s interpretation of the statute did not alter the meaning of

  actual or constructive notice, and we reject Angela’s argument to

  the contrary.

                    c.   Angela’s Statute of Limitations
                           Argument is Unpreserved

¶ 34   Angela contends that the court’s interpretation of section

  15-15-407 renders meaningless the statute of limitations provision

  in section 15-15-411(1)(b)(II), C.R.S. 2021.

¶ 35   Angela first raised this argument in her second C.R.C.P. 59

  motion. But “[a]rguments made, as here, for the first time in a

  post-trial motion are too late and, consequently, are deemed waived

  for purposes of appeal.” Briargate at Seventeenth Ave. Owners

  Ass’n v. Nelson, 2021 COA 78M, ¶ 66. Therefore, this argument is

  unpreserved and we decline to consider it.

          d.      The Lifetime Lease Agreement is Unenforceable

¶ 36   We conclude that the lifetime lease agreement is unenforceable

  under section 15-15-407. As relevant to this case, the statute



                                    14
  provides two paths that could have rendered the lifetime lease

  agreement enforceable against the Hemphills. First, the agreement

  could have been recorded, or actually provided to the Hemphills,

  before Don’s death. In that case, the Hemphills would have had

  actual or constructive notice at the time title vested in them, and

  they would have taken title subject to the agreement. Second,

  Angela could have recorded the agreement, or notice of its

  existence, within four months after Don’s death.

¶ 37   It is undisputed that the Hemphills did not have notice of

  Angela’s lifetime lease agreement at the time of Don’s death, which

  is when title in the property vested in them. And it is also

  undisputed that Angela did not record the lifetime lease agreement

  until nearly a year after his death. Angela advances several

  arguments based on Don and Angela’s intent in creating the

  agreement and whether Angela acted in good faith in recording it.

  But under section 15-15-407, these facts are not relevant to our

  analysis. Because the notice and recording provisions of section

  15-15-407 were not satisfied, the agreement is unenforceable and

  Angela is forever barred from asserting an interest in the property.




                                    15
  The district court did not err by reaching this conclusion or by

  quieting title to the property in the Hemphills.

       B.    The Record is Insufficient To Determine Whether the
              Lifetime Lease Agreement is a Spurious Document

¶ 38   Angela also contends that the court erred by determining that

  the lifetime lease agreement is a spurious document. One of her

  arguments is that the court made insufficient findings to enable

  appellate review. We agree with that contention.

              1.   Standard of Review and Legal Principles

¶ 39   We review de novo whether a recorded document is a spurious

  document, as defined by section 38-35-201(3). Evans v. Evans,

  2019 COA 179M, ¶ 10.

¶ 40   “The spurious liens and documents statute protects property

  owners from frivolous claims used to cloud title as a means of

  protest or harassment.” Better Baked, LLC v. GJG Prop., LLC, 2020

  COA 51, ¶ 17. The statute allows a person “‘whose real . . .

  property is affected by a recorded or filed . . . document’ to petition

  for the release of a ‘spurious document.’” Id. (quoting

  § 38-35-204(1)); see C.R.C.P. 105.1.




                                     16
¶ 41   If, following a show cause hearing, the district court

  “determines that the lien or document is a spurious lien or spurious

  document, [it] shall make findings of fact and enter an order and

  decree declaring the spurious lien or spurious document . . . invalid

  [and] releasing the recorded or filed spurious lien or spurious

  document.” § 38-35-204(2); C.R.C.P. 105.1(d); see Fiscus v. Liberty

  Mortg. Corp., 2014 COA 79, ¶ 31. The prevailing party in a

  spurious documents action is automatically entitled to a monetary

  judgment for its reasonable attorney fees and costs.

  § 38-35-204(2), (3).

              2.   Additional Background and Discussion

¶ 42   The court did not explicitly find that the lifetime lease

  agreement is a spurious document. And it did not make any

  findings related to whether the lease agreement is a spurious

  document during its oral ruling at trial. Instead, it ordered the

  defendants to prepare and file a draft order, which it appears to

  have approved without modification. The final order states only

  that “[j]udgment is entered in favor of the Hemphill Defendants on

  their Claims A and B. Title to the Subject Property is hereby

  quieted to the Hemphill Defendants who have fee simple title to the


                                    17
  Subject Property, with the right of possession.” While this portion

  of the order explains the basis for quieting title, it does not reveal

  the basis on which the court entered judgment on the spurious

  document counterclaim.

¶ 43   The post-trial motions proceedings do not shed more light on

  this issue. In its order denying Angela’s first C.R.C.P. 59 motion,

  the only ground that the court articulated in support of its spurious

  documents counterclaim ruling was that the defendants did not

  have notice of the lifetime lease agreement within four months of

  Don’s death.

¶ 44   But the lifetime lease agreement isn’t spurious just because

  Angela’s underlying claims failed. See Better Baked, ¶ 20. A

  spurious document is “any document that is forged or groundless,

  contains a material misstatement or false claim, or is otherwise

  patently invalid.” § 38-35-201(3). A groundless document is “one

  for which a proponent can advance no rational argument based on

  evidence or the law to support the claim.” Westar Holdings P’ship v.

  Reece, 991 P.2d 328, 330 (Colo. App. 1999). It is a document that

  is “essentially fictitious.” Evans, ¶ 41.




                                     18
¶ 45   It does not appear from this record that the parties developed

  any of these arguments below. The Hemphills’ initial counterclaim

  asserted that the lease agreement “contains an invalid signature for

  Don . . . and is otherwise unenforceable on its face.” But because

  the proceedings terminated with the directed verdict, the Hemphills

  did not present their case for their counterclaim. And in their briefs

  on appeal, the parties dispute whether Angela acted with or without

  good faith in recording the lease agreement in the first place. But

  the appealed orders contain no factual findings on these issues.

¶ 46   The judgment and decree quieting title does not explain the

  statutory basis for finding the lease agreement to be a spurious

  document and does not contain specific findings that would provide

  insight into the court’s reasoning and the basis for its decision. The

  oral ruling also does not contain any discussion on this issue. We

  therefore conclude that this portion of the judgment does not permit

  meaningful appellate review. In re Marriage of Aldrich, 945 P.2d

  1370, 1379 (Colo. 1997). We reverse this portion of the judgment

  and remand it to the district court for further proceedings.




                                   19
                      C.   Attorney Fees and Costs

¶ 47   Angela next contends that the court erred by awarding

  attorney fees and costs to the Hemphills. She contends the court’s

  order contains inadequate findings and challenges its ultimate

  conclusion that the Hemphills were entitled to attorney fees and

  costs. We agree that the court’s findings are inadequate on this

  issue.

¶ 48   In its entirety, the court’s order states as follows:

             THE COURT, having reviewed Defendants’
             Motion for Attorney Fees and Costs, the
             Court’s file, any response thereto, and having
             been fully advised on the premises, does
             hereby GRANT the Motion and Award
             Defendants their attorney fees and costs from
             and against the Plaintiff in the amount of
             $36,318.20, plus interest at the statutory rate
             until paid in full.

¶ 49   The order — which does not list the statutory basis for the

  award and does not permit us to understand the court’s reasoning

  — also “does not permit meaningful appellate review.” Aldrich, 945

  P.2d at 1379. We therefore reverse the order and remand to the

  district court for further proceedings.

¶ 50   On remand, based on our holding in Part II.B, supra, the

  district court should first make factual findings and determine


                                     20
  whether the lifetime lease agreement is a spurious document. This

  decision will determine who should receive statutory attorney fees

  and costs under section 38-35-204.

¶ 51   The court may also consider whether the Hemphills are

  entitled to attorney fees and costs under section 13-17-102, which

  allows for an award of fees where an attorney or party has asserted

  a claim or defense that lacks “substantial justification.”

  § 13-17-102(4); see Aldrich, 945 P.2d at 1378; Sifton v. Stewart Title

  Guar. Co., 259 P.3d 542, 546 (Colo. App. 2011). The district court

  is in the best position to conduct this analysis because “[w]hether a

  claim lacked substantial justification is a question of fact for the

  trial court.” Mitchell v. Ryder, 104 P.3d 316, 320 (Colo. App. 2004).

¶ 52   In conducting this analysis, the court must make specific

  findings as dictated by sections 13-17-102 and -103, C.R.S. 2021.

  Aldrich, 945 P.2d at 1378-79. It should also make any other

  findings necessary to permit meaningful appellate review. Munoz v.

  Measner, 247 P.3d 1031, 1035 (Colo. 2011) (citing Bd. of Cnty.

  Comm’rs v. Auslaender, 745 P.2d 999, 1001 (Colo. 1987)).




                                    21
                 D.   Appellate Attorney Fees and Costs

¶ 53   Finally, the Hemphills request appellate attorney fees and

  costs under C.A.R. 38, 39, and 39.1 and sections 13-17-101

  to -103, C.R.S. 2021. We deny the request.

¶ 54   Our conclusions in Parts II.B and II.C, supra, that the orders

  below contain insufficient findings for appellate review demonstrate

  that Angela’s arguments on those issues do not lack substantial

  justification. And although we disagree with Angela’s interpretation

  of section 15-15-407, her arguments on appeal are not

  “substantially frivolous, substantially groundless, or substantially

  vexatious” and do not warrant an attorney fees award.

  § 13-17-102(4); see Makeen v. Hailey, 2015 COA 181, ¶ 53 (“An

  appeal is frivolous if the proponent can present no rational

  argument based on the evidence and law or the appeal is

  prosecuted for the sole purpose of harassment or delay.” (quoting

  Mitchell, 104 P.3d at 323)); Zivian v. Brooke-Hitching, 28 P.3d 970,

  974 (Colo. App. 2001) (An appeal “is groundless if there is no

  credible evidence to support the allegations.”).




                                    22
                          III.    Conclusion

¶ 55   We reverse the district court’s judgment on the Hemphills’ first

  counterclaim and the order awarding attorney fees and costs to the

  Hemphills. We remand for further proceedings consistent with this

  opinion on these two issues.

¶ 56   Based on our holding that the lifetime lease agreement is

  unenforceable, we affirm the district court’s dismissal of Angela’s

  claims against the Hemphills and Rein and its judgment quieting

  title to the property in the Hemphills in all other regards.

       JUDGE NAVARRO and JUDGE HAWTHORNE concur.




                                    23